DETAILED ACTION
This action is in response to the reply received March 5, 2022. After consideration of applicant's amendments and/or remarks:
Applicant cancels claims 1-16; adds new claims 17-26.
Claims 22 and 23 rejected under 35 USC § 112(d).
Claims 17-26 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 22 (dependent on claim 20) recites the limitation of qualifying neighbouring text blocks for generating features based on "the size of the neighboring logical text blocks." This same limitation is recited verbatim in parent claim 20. Claim 23 (dependent on claim 20) recites the limitation of qualifying neighbouring text blocks for generating features based on "the number of words in the neighbouring logical text blocks." This same limitation is recited verbatim in parent claim 20.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al., U.S. Patent No. 10,699,112 B1, in view of Schäfer et al., U.S. PG-Publication No. 2020/0175267 A1.

Claim 17
	Corcoran discloses a method of generating text features from a document, the method carried out by one or more processors. Corcoran discloses a computer-implemented method "for identifying keywords in a document image," comprising steps of identifying text segments, generating an "n-dimensional vector … for each text segment from its subword embeddings," and "for each identified text segment, one or more of the n-dimensional vectors from the neighboring text segments are mapped to generate for each identified text segment, a feature vector which describes the local context of that segment." Corcoran, 1:37-62, emphasis added.
	Corcoran discloses the method comprising the steps of: a. qualifying relationships between logical blocks in the document; wherein logical blocks are separated by whitespace in the document. In one embodiment, the method considers "a maximum of 4 context segments from 4 relative directions," wherein the "4 context segments come from the 4 contexts 'immediately to the left of the given segment,' 'immediately to the right of the given segment,' 'immediately above the given segment' and 'immediately underneath the given segment." The context segments "are chosen based on the amount of X-axis or Y-axis overlap between the context segment and the given segment." Id. at 5:19-48. Figure 4 illustrates an "example of segment selection," depicting a plurality of text segments (i.e. logical blocks) in a document image that are separated by whitespace. The method selects context segments based on X/Y axis overlap, and given cases of multiple candidate overlap segments, the context segment is chose based on which candidate X/Y midpoint is closer to the given segment's X/Y midpoint. The outcome of this process is a selection of a maximum of four context segments (i.e. context segments having a qualified relationship with the given segment). Id. at 5:49-6:9. 
	Corcoran discloses b. identifying related logical text blocks. Figure 4 illustrates the segments with a qualified relationship to "SEGMENT" are identified using the overlap/midpoint qualification process as "33333" (immediately above), "4444" (immediately left), "55555" (immediately right), and "88" (immediately below). Id.
	Corcoran discloses c. generating features including words. Figure 3A illustrates a selected token (segment) 302 and surrounded by four other segments (e.g. qualifying segments), 303 on top, 304, to the right, 305 below and 306 to the left. Figure 3B illustrates wherein "the subword embedding of each token is taken and then concatenated along with the subword embedding of the selected token, giving a feature vector." Figure 3C illustrates the "structure of the resulting vector." Id. at 6:10-22. The generated feature vector comprises subword embeddings that "utilize a vector representation of each character n-gram where words … are represented by the sum of the representations." Id. at 4:48-5:8. Accordingly, the subword embeddings in the feature vector are representative of words within each text segment (i.e. features including words).
	Corcoran discloses generating features representing a given text segment by concatenating subword embeddings from selected (i.e. qualified) neighboring text segments in up to four directions relative to the given text segment. However, Corcoran does not expressly disclose that the generated feature vector includes words combined with qualifications of the relationship between the related logical text blocks.
	Schäfer discloses c. generating features including words combined with qualifications of the relationship between the related logical text blocks. Schäfer discloses a computer-implemented method to "receive a text of a document and create features sets for the words of the text," wherein the "feature sets may also include spatial features of the corresponding words of the text, such as … a neighbor distance measurement for the corresponding word or words." Schäfer, ¶ 27. The method implements a "feature set creator 120" configured to create feature sets corresponding to one or more words from the text by calculating "one or more text features and spatial features." The spatial features include a "neighbor distance measurement." Id. at ¶ 35. Neighbor distance 256 includes "a comparison of the distance between [a] corresponding text 242 and text neighboring the corresponding the corresponding text 242," including the comparison of "the horizontal distance between horizontal neighbors" and "the vertical distance between vertical neighbors." Id. at ¶ 50. Feature set creator 120 "may calculate the neighbor distance 256 by measuring the distance … between the selected word or words and their horizontal and vertical neighbors." Id. at ¶ 59. Accordingly, Schäfer discloses generating features including words combined with the direction and distance between two neighboring text blocks; and Corcoran discloses using the direction and distance between two neighboring text blocks to qualify them as related. See Corcoran, 5:49-6:9.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the feature generation corresponding to a  text segment using text segments qualified based on a neighboring spatial position of Corcoran to incorporate feature generation corresponding to a text segment using neighboring horizontal and/or vertical distance of neighboring text segments taught by Schäfer. One of ordinary skill in the art would be motivated to integrate neighboring horizontal and/or vertical distance of neighboring text segments within the generated feature into Corcoran, with a reasonable expectation of success, in order to incorporate spatial features into a machine learning model configured to "identify broader spatial patterns within [a] document" in order "to analyze certain documents or to detect specific kinds of tables." See Schäfer, ¶¶ 63-64.

Claim 18
	Corcoran discloses generating features for one or more tokens within the logical text blocks. Figure 3A illustrates a selected token (segment) 302 and surrounded by four other segments (e.g. qualifying segments), 303 on top, 304, to the right, 305 below and 306 to the left. Figure 3B illustrates wherein "the subword embedding of each token is taken and then concatenated along with the subword embedding of the selected token, giving a feature vector." Figure 3C illustrates the "structure of the resulting vector." Corcoran, 6:10-22. The generated feature vector comprises subword embeddings that "utilize a vector representation of each character n-gram where words … are represented by the sum of the representations." Id. at 4:48-5:8. Accordingly, the subword embeddings in the feature vector are representative of tokens within each text segment (i.e. features of tokens within each logical text block).


Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al., U.S. Patent No. 10,699,112 B1, in view of Schäfer et al., U.S. PG-Publication No. 2020/0175267 A1, further in view of Wheaton et al., U.S. PG-Publication No. 2021/0110527 A1.

Claim 19
	Wheaton discloses wherein the step of qualifying relationships comprises qualifying neighbouring logical text blocks that are within one or more threshold distances from a selected logical text block. Wheaton discloses a method to "identify semi-structured data … comprising a set of word tokens for a document image" comprising steps of "identifying a set of proximate words for each word token ... wherein each proximate word in a respective set of proximate words includes words in the document image that are within a proximity threshold of a respective word token" and providing "frequency analysis and metrics to the set of proximate words … to a binary classification model." The proximity threshold for identifying (i.e. qualifying) proximate words for each word token "comprises a left-direction threshold distance, a right-direction threshold distance, a top-direction threshold distance, and a bottom-direction threshold distance." Wheaton, ¶¶ 24-25; 33-34; 237. The binary classification model utilizes the frequency analysis and metrics corresponding to the set of proximate words for each word token "to produce a set of metadata words for the document image," wherein the model input comprises "[w]hether there is a word in immediate orthogonal proximity to that word (below a threshold distance), this is done separately for words in each direction." Id. at ¶ 313.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of generating features of text based on neighboring text segments of Cocoran-Schäfer to incorporate generating a set of proximate text segments based on threshold distances as taught by Wheaton. One of ordinary skill in the art would be motivated to integrate generating a set of proximate text segments based on threshold distances into Cocoran-Schäfer, with a reasonable expectation of success, in order to use spatial proximity to enable "machine-facilitated annotations by automatically associating metadata elements with relevant text" for the purpose of improving "extracting data from document images, resulting in increased efficiency, decreased computational cost, and/or reduced resource requirements." See Wheaton, ¶¶ 102-103.

Claim 24
	Schäfer discloses wherein generating the features using the qualified logical text block comprises including, in the feature, the direction in which the qualified logical text block is disposed relative to the selected logical text block. Schäfer discloses a computer-implemented method to "receive a text of a document and create features sets for the words of the text," wherein the "feature sets may also include spatial features of the corresponding words of the text, such as … a neighbor distance measurement for the corresponding word or words." Schäfer, ¶ 27. The method implements a "feature set creator 120" configured to create feature sets corresponding to one or more words from the text by calculating "one or more text features and spatial features." The spatial features include a "neighbor distance measurement." Id. at ¶ 35. Neighbor distance 256 includes "a comparison of the distance between [a] corresponding text 242 and text neighboring the corresponding the corresponding text 242," including the comparison of "the horizontal distance between horizontal neighbors" and "the vertical distance between vertical neighbors." Id. at ¶ 50. Feature set creator 120 "may calculate the neighbor distance 256 by measuring the distance … between the selected word or words and their horizontal and vertical neighbors." Id. at ¶ 59. Accordingly, Schäfer discloses generating features including words combined with the relative direction (e.g. horizontal or vertical) and distance between two neighboring text blocks.


Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al., U.S. Patent No. 10,699,112 B1, in view of Schäfer et al., U.S. PG-Publication No. 2020/0175267 A1, further in view of Wheaton et al., U.S. PG-Publication No. 2021/0110527 A1, further in view of Cameron et al., U.S. PG-Publication No. 2018/0032610 A1.

Claim 20
	Wheaton discloses wherein qualifying the one or more of the neighbouring logical text blocks for generating features comprises qualifying the neighbouring logical text blocks based on combination of distances of the neighbouring logical text blocks from the selected logical text block. Wheaton discloses a method to "identify semi-structured data … comprising a set of word tokens for a document image" comprising steps of "identifying a set of proximate words for each word token ... wherein each proximate word in a respective set of proximate words includes words in the document image that are within a proximity threshold of a respective word token" and providing "frequency analysis and metrics to the set of proximate words … to a binary classification model." The proximity threshold for identifying (i.e. qualifying) proximate words for each word token "comprises a left-direction threshold distance, a right-direction threshold distance, a top-direction threshold distance, and a bottom-direction threshold distance." Wheaton, ¶¶ 24-25; 33-34; 237. Accordingly, Wheaton determines one or more neighbouring logical text blocks based on a combination of left-direction distance, right-direction distance, top-direction distance, and bottom-direction distance.
	Cocoran-Schäfer-Wheaton does not expressly disclose qualifying the one or more neighbouring logical text blocks based on the size of the neighbouring logical text blocks and the number of words in the neighbouring logical text blocks.
	Cameron discloses qualifying the one or more neighbouring logical text blocks based on the size of the neighbouring logical text blocks. Cameron discloses a method comprising the steps of "receiving . . .raw text data," "applying natural language processing to the raw text data to generate processed text data comprising token data," "and applying semantic analysis to a series of text segments of the processed text data" to generate features representing an "emotional data profile." Cameron, ¶¶ 8-11. The method further comprises a step of "identifying text regions" comprising the steps of "reducing [a] first set of text regions into a smaller second set of text regions." Id. at ¶¶ 55-56. Cameron discloses that text region candidates are qualified using a "size threshold" that is a "token count threshold or value representing a minimum number of tokens requests to be a text region candidate" or "a word count threshold or value representing a minimum number of words required to be a text region candidate." Id. at ¶ 62. Accordingly, Cameron discloses qualifying text regions (text blocks) from processing to generate features (e.g. emotional data profile) based on a minimum size defined by a number of words. One of ordinary skill recognizes that the neighboring text segments of Cocoran-Schäfer-Wheaton could be further qualified by the text segment minimum size rules of Cameron.
	Cameron discloses qualifying the one or more neighbouring logical text blocks based on the number of words in the neighbouring logical text blocks. Cameron discloses a method comprising the steps of "receiving . . .raw text data," "applying natural language processing to the raw text data to generate processed text data comprising token data," "and applying semantic analysis to a series of text segments of the processed text data" to generate features representing an "emotional data profile." Cameron, ¶¶ 8-11. The method further comprises a step of "identifying text regions" comprising the steps of "reducing [a] first set of text regions into a smaller second set of text regions." Id. at ¶¶ 55-56. Cameron discloses that text region candidates are qualified using a "size threshold" that is a "token count threshold or value representing a minimum number of tokens requests to be a text region candidate" or "a word count threshold or value representing a minimum number of words required to be a text region candidate." Id. at ¶ 62. Accordingly, Cameron discloses qualifying text regions (text blocks) from processing to generate features (e.g. emotional data profile) based on a minimum size defined by a number of words. One of ordinary skill recognizes that the neighboring text segments of Cocoran-Schäfer-Wheaton could be further qualified by the text segment minimum size rules of Cameron.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the qualification of text line segments based on a distance threshold of Cocoran-Schäfer-Wheaton to incorporate the minimum size requirement for evaluating a text segment as taught by Cameron. One of ordinary skill in the art would be motivated to integrate the minimum size requirement for evaluating a text segment into Cocoran-Schäfer-Wheaton, with a reasonable expectation of success, in order to reduce computational expense on text segments with little semantic value.

Claim 21
	Wheaton discloses wherein the threshold distance in one direction is different from the threshold distance in another direction. Wheaton discloses a method to "identify semi-structured data … comprising a set of word tokens for a document image" comprising steps of "identifying a set of proximate words for each word token ... wherein each proximate word in a respective set of proximate words includes words in the document image that are within a proximity threshold of a respective word token" and providing "frequency analysis and metrics to the set of proximate words … to a binary classification model." The proximity threshold for identifying (i.e. qualifying) proximate words for each word token "comprises a left-direction threshold distance, a right-direction threshold distance, a top-direction threshold distance, and a bottom-direction threshold distance." Wheaton, ¶¶ 24-25; 33-34; 237.

Claim 22
	Cameron discloses wherein qualifying the one or more of the neighbouring logical text blocks for generating features comprises qualifying the neighbouring logical text blocks based on the size of the neighbouring logical text blocks. Cameron discloses a method comprising the steps of "receiving . . .raw text data," "applying natural language processing to the raw text data to generate processed text data comprising token data," "and applying semantic analysis to a series of text segments of the processed text data" to generate features representing an "emotional data profile." Cameron, ¶¶ 8-11. The method further comprises a step of "identifying text regions" comprising the steps of "reducing [a] first set of text regions into a smaller second set of text regions." Id. at ¶¶ 55-56. Cameron discloses that text region candidates are qualified using a "size threshold" that is a "token count threshold or value representing a minimum number of tokens requests to be a text region candidate" or "a word count threshold or value representing a minimum number of words required to be a text region candidate." Id. at ¶ 62. Accordingly, Cameron discloses qualifying text regions (text blocks) from processing to generate features (e.g. emotional data profile) based on a minimum size defined by a number of words. One of ordinary skill recognizes that the neighboring text segments of Cocoran-Schäfer-Wheaton could be further qualified by the text segment minimum size rules of Cameron.

Claim 23
	Cameron discloses wherein qualifying the one or more of the neighbouring logical text blocks for generating features comprises qualifying the neighbouring logical text blocks based on the number of words in the neighbouring logical text blocks. Cameron discloses a method comprising the steps of "receiving . . .raw text data," "applying natural language processing to the raw text data to generate processed text data comprising token data," "and applying semantic analysis to a series of text segments of the processed text data" to generate features representing an "emotional data profile." Cameron, ¶¶ 8-11. The method further comprises a step of "identifying text regions" comprising the steps of "reducing [a] first set of text regions into a smaller second set of text regions." Id. at ¶¶ 55-56. Cameron discloses that text region candidates are qualified using a "size threshold" that is a "token count threshold or value representing a minimum number of tokens requests to be a text region candidate" or "a word count threshold or value representing a minimum number of words required to be a text region candidate." Id. at ¶ 62. Accordingly, Cameron discloses qualifying text regions (text blocks) from processing to generate features (e.g. emotional data profile) based on a minimum size defined by a number of words. One of ordinary skill recognizes that the neighboring text segments of Cocoran-Schäfer-Wheaton could be further qualified by the text segment minimum size rules of Cameron.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al., U.S. Patent No. 10,699,112 B1, in view of Schäfer et al., U.S. PG-Publication No. 2020/0175267 A1, further in view of Wheaton et al., U.S. PG-Publication No. 2021/0110527 A1, further in view of Ammar et al., U.S. PG-Publication No. 2020/0364451 A1.

Claim 25
	Ammar discloses wherein the generating of features uses a preconfigured number of tokens in the qualified logical text block, and a preconfigured number of tokens in the neighbouring logical text block. Ammar discloses a computer implemented method "for determining hierarchical layouts of documents from data," comprising steps of "matching one or more portions of . . . text data to . . . one or more bounded regions to generate matched text data," and "extracting featured from the matched text data to generate a plurality of feature vectors." Ammar, ¶ 7. In one embodiment, the features include "a ratio of the size of the bounded region to sizes of nearby bounded regions." The extracted features are "used to generate feature vectors for each of the bounded regions." Ammar discloses that extracted features may include "n-grams that are included in the text string." Id. at ¶¶ 39; 52. One of ordinary skill in the art recognizes that an "n-gram" is a preconfigured n number of sequential tokens within a text.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the qualification of text line segments based on a distance threshold of Cocoran-Schäfer-Wheaton to incorporate generating features of text using nearby n-grams as taught by Ammar. One of ordinary skill in the art would be motivated to integrate generating features of text using nearby n-grams into Cocoran-Schäfer-Wheaton, with a reasonable expectation of success, in order to use the generated features in a machine learning classifier to determine and output a hierarchical layout of a digital document. Ammar, ¶ 6.

Claim 26
	Ammar discloses wherein one or more tokens in the qualified logical text block are ignored for the purposes of generating the features. Ammar discloses non-textual features extracted from the matched text data, such as "a size of the bounded region," "a count of pixels included in the bounded region," "a shape of the bounded region," "a percentage that the bounded region occupies of the total page area," and "a ratio of the size of the bounded region to sizes of nearby bounded regions." Ammar, ¶¶ 39-52. Generating these non-textual features effectively ignore the tokens of text within the bounded region.


Response to Arguments
	Applicant’s arguments with respect to claim(s) 17-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 3, 2022